Exhibit 10

BASSETT FURNITURE INDUSTRIES, INCORPORATED

SCHEDULE OF TERMS FOR

EMPLOYMENT CONTINUITY AGREEMENTS

WITH CERTAIN EXECUTIVE OFFICERS

 

                 

Executive

 

Date of Agreement

 

Change in

Control

Severance

Multiplier

 

Severance 

Period

 

Outplacement

Services

Period and

Cost Limit

Robert H. Spilman, Jr.

 

January 22, 2009

 

2

 

18 mos.

 

6 mos.

               

$15,000

Jason W. Camp

 

January 22, 2009

 

1

 

12 mos.

 

3 mos.

               

$7,500

John E. Bassett III

 

January 22, 2009

 

1

 

12 mos.

 

3 mos.

               

$7,500

Mark S. Jordan

 

January 22, 2009

 

1

 

12 mos.

 

3 mos.

               

$7,500

J. Michael Daniel

 

January 24, 2014

 

1

 

12 mos.

 

3 mos.

               

$7,500

Bruce R. Cohenour

 

January 24, 2014

 

1

 

12 mos.

 

3 mos.

               

$7,500